*44
SUMMARY ORDER

THIS SUMMARY ORDER WILL NOT BE PUBLISHED IN THE FEDERAL REPORTER AND MAY NOT BE CITED AS PRECEDENTIAL AUTHORITY TO THIS OR ANY OTHER COURT, BUT MAY BE CALLED TO THE ATTENTION OF THIS OR ANY OTHER COURT IN A SUBSEQUENT STAGE OF THIS CASE, IN A RELATED CASE, OR IN ANY CASE FOR PURPOSES OF COLLATERAL ESTOPPEL OR RES JUDICATA.
At a Stated Term of the United States Court of Appeals for the Second Circuit, held at the Thurgood Marshall United States Courthouse, at Foley Square, in the City of New York, on the 15th day of September, two thousand and three.
UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the judgment of the district court be, and it hereby is, AFFIRMED.
Falilu Musa appeals pro se from a final order entered October 10, 2002 in the United States District Court for the Eastern District of New York (Gleeson, /.), dismissing his claim for the return of $2500 seized at the time of his arrest for heroin smuggling. Musa contends on appeal that the Customs Service improperly conducted the administrative proceedings that resulted in the forfeiture.
We affirm the order for substantially the reasons set forth by the district court in its Memorandum and Order dated October 10, 2002.
For the foregoing reasons, the judgment of the district court is hereby AFFIRMED.